Citation Nr: 1236999	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU) prior to January 31, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for PTSD with a 50 percent rating, effective July 31, 2007, and denied service connection for a skin condition, hearing loss, and tinnitus.  The RO in Detroit, Michigan, currently retains jurisdiction of the Veteran's claim file.  

In July 2009 the Veteran submitted a notice of disagreement (NOD) regarding the denial of service connection for hearing loss and tinnitus and the rating assigned his PTSD.  In the "Issues" section of the subsequent March 2010 statement of the case (SOC) the RO noted that he disagreed with the denial of service connection for a skin condition, hearing loss, tinnitus, and the rating assigned his PTSD.  In the discussion portion of the SOC the RO made no mention of the issue of service connection for a skin condition.  Thereafter, in his May 2010 substantive appeal to the Board the Veteran noted that he wished to appeal all of the issues on the SOC and provided specific argument regarding the claim of service connection for a skin disability.  In July 2010 the RO sent the Veteran a supplemental statement of the case (SSOC) noting that the March 2010 SOC listed all of the issues on appeal, but did not include any reasons and bases regarding the skin condition claim and that the SSOC was sent to correct that error.  

The Board finds that the claim of service connection for a skin disability is properly before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.   

In his May 2010 substantive appeal to the Board, the Veteran elected to have a Board hearing at a local VA office.  In an October 2010 letter the RO notified him that he was scheduled for a January 2011 Board hearing at the RO in Detroit, Michigan.  However, the Veteran did not appear for his hearing and neither he nor his representative have indicated a desire to re-schedule it.  The hearing request is deemed withdrawn.  

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The lay evidence of record shows that the Veteran is not working and he claims that his PTSD effects his ability to do so and, in an October 2011 brief, his representative contended that the Board should consider an inferred claim for a TDIU.  The Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal.  See Id.  

A June 2012 rating decision, which is contained in his Virtual VA electronic claim file, granted the Veteran service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  These disabilities were granted effective January 31, 2012, and the Veteran's combined evaluation, which had been 50 percent, effective July 31, 2007, was increased to 100 percent, effective January 31, 2012.  Because the Veteran's current combined schedular rating is 100 percent effective January 31, 2012, a claim of TDIU is moot from that point forward.

The Veteran's Virtual VA claim file indicates that VA treatment records were added to the record in April 2012, which was after the RO last adjudicated the claims on appeal.  However, because the Veteran's claims of service connection for bilateral hearing loss and tinnitus are being granted, no conceivable prejudice to the Veteran could result from this decision as to those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  His other claims are being remanded to the AOJ for additional development for other reasons and, on remand, the AOJ can consider the evidence contained in his Virtual VA claim file in the first instance.  

In a June 2008 written statement the Veteran reported that he had four teeth extracted during service and he wants the government to take responsibility for them.  There is no claim of service connection for any type of dental condition that has been developed by the RO and this issue is not before the Board.  The matter of service connection for a dental disability is REFFERED to the RO for appropriate action. 

The issues of service connection a skin disability, entitlement to a rating in excess of 50 percent for PTSD, and a TDIU prior to January 31, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

 Resolving all doubt, the competent evidence shows a relationship between the current bilateral hearing loss and tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

The claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard, 4 Vet. App. at 394.

Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that during service in Vietnam he was exposed to acoustic trauma from mortar and machine gun fire; that his hearing evaluation during separation from service was not accurate; and that the VA examiner was interested in tripping him up and trying to relate his hearing loss and tinnitus to mowing a lawn.  He reported that he has had difficulty hearing and ringing in his ears since service.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) .

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For VA purposes, impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) are 40 decibels or greater.  38 C.F.R. § 3.385.  

A VA examination was conducted in July 2008.   The examiner noted a history of bilateral constant tinnitus.  Auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz were respectively 30, 40, 60, 70, and 80 in the right ear and 25, 40, 60, 70, and 80 in the left ear. The Veteran was given diagnoses of mild sloping to severe sensorineural hearing loss bilaterally and constant tinnitus.  

The competent evidence of record demonstrates a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  It also indicates he has tinnitus.  

The Veteran's service treatment records (STRs) do not indicate any treatment for, or complaints of, bilateral hearing loss or tinnitus.  The Veteran's April 1968 pre-enlistment examination showed that audiometric testing revealed auditory thresholds of 10 bilaterally in the frequencies of 500, 1,000, 2,000, and 4,000 Hz.  During his January 1971 separation examination it was noted that audiometric testing revealed thresholds of 0 at 500, 1,000, 2,000, and 4,000 Hz.  

The Veteran claims that he was exposed to acoustic trauma from various sources during service in Vietnam. The Veteran's personnel records show that he was awarded the Vietnam Service Medal and Combat Infantryman Badge (CIB) during his service in the Army, and that his military occupational specialty was a fire crewman.  His personnel records reveal that he participated in various campaigns in Vietnam and his principal duty was as an ammo bearer.  The Veteran is competent to report that he heard loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given the Veteran's consistent statements regarding acoustic trauma during service, principal duties during service, and his CIB, his statements are found to be credible and his exposure to acoustic trauma during service is conceded. 

The July 2008 VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of service.  It was noted that the Veteran entered and exited service with clinically normal hearing bilaterally.  He alleged that he experienced acoustic trauma during service from mortar blasts, artillery explosions, and operating mortars.  He reported an occupation as an automotive upholsterer for 40 years after service without the use of hearing protection.  The examiner noted a study, which she reported shows that is unlikely that noise induced hearing loss has a delayed onset or can be progressive or cumulative.  She noted further that he separated from service with clinically normal hearing with no evidence of any standard threshold shifts compared to his induction examination.  The examiner also opined that the Veteran's tinnitus is of the same etiology as his hearing loss.  

Even if a disabling hearing loss as defined by VA is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   

Given that the July 2008 VA examiner's opinion is premised in large part on the fact that audiological testing during his separation examination showed clinically normal hearing, this examination is of little or no probative value.  See Hensley, supra.

Regarding the Veteran's contention that his hearing was not tested during service separation, comparing his pre-induction examination and separation examination indicates that his hearing improved during service, notwithstanding his exposure to significant acoustic trauma during combat in a major war.  This appears, at best, unusual  

The Veteran is competent to report a decreased ability to hear and ringing in his ears during and after service.  Similarly his wife is competent to report that he has difficulty understanding what she says to him (which she has done).  See Charles, 16 Vet. App. at 370.  

In his service connection claim form the Veteran reported that his hearing loss and tinnitus began during service.  A February 2007 VA treatment record noted that he reported bilateral hearing loss and tinnitus for 30 plus years and reported his tinnitus was constant ringing in his ears and was similar to high pitched static on a radio.  In a June 2008 written statement he reported that his ears began ringing during service and he had diminished hearing since he was assigned to an infantry company.  Finally, the Veteran's wife submitted a June 2008 written statement noting that she met him in 1987 and that he could never hear her when she spoke in soft gentle tones and had to nearly yell to be understood.  

Given his acoustic trauma during service and the consistent statements of the Veteran and his wife regarding the fact that he had a decreased ability to hear and ringing in his ears during and continually after service, the Board finds his statements of a continuity of hearing loss and tinnitus symptomatology to be credible. 

The Veteran has provided competent and credible lay evidence that his current bilateral hearing loss and tinnitus disabilities began during service.  This evidence is assigned great probative value.  Conversely, the July 2008 VA examiner's opinion is of limited probative value.  At the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a skin disability, entitlement to an initial rating in excess of 50 percent for PTSD, and a TDIU.  

The Veteran's claims must be remanded for numerous reasons.  

In his May 2010 substantive appeal to the Board, the Veteran reported that he filed for "social security disability" in April 2010.  A review of the claim file shows that the RO has not attempted to obtain disability records and determinations from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when it has actual notice that a Veteran has applied for SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's claims must be remanded so that VA can attempt to obtain any SSA records and decisions.  

Regarding the Veteran's claim of service connection for a skin disability, the Veteran contends that it is due to Agent Orange exposure and, in a May 2010 written statement, reported that he has had a skin condition since service.  The Veteran is competent to report an observable skin rash during and after service.  See Charles, supra.  

Given that November 2007 VA treatment records noted that the Veteran was given an assessment of dermatitis and was "seen by the Agent Orange clinic," and he reports that he has had skin condition since service, must be provided with a VA examination and opinion to determine the nature and etiology of his claimed skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

Since the Veteran's last VA examination assessing the severity of his PTSD in July 2008, over 5 years ago, the Veteran has made numerous statements indicating that his PTSD may have worsened.  A new examination is necessary to assess the current severity of the Veteran's service connected PTSD.  See 38 C.F.R. § 3.159(c)(4).  

In a July 2009 letter the Veteran's son, who is the owner of the auto trim business where the Veteran used to work, stated that the Veteran cannot operate the commercial sewing machines due to the medication he takes, and that he is too argumentative and abrupt with customers and vendors to work with them.  The son also noted that the Veteran lacks the ability to stay on task and has not been capable of working in the family business since April 2007.  Additionally, in a May 2010 statement the Veteran reported that his son has completely taken over the family business for the past 16 years.  

Prior to January 31, 2012, the Veteran was service connected for PTSD, rated at 50 percent.  

Given that the evidence of record indicates that the Veteran's service connected disabilities may well have affected his employability prior to January 2012, a VA medical examination and opinion regarding the effect of all of his service connected disabilities on his employability during that time must be provided.  See 38 C.F.R. § 3.159(c). 

Because adjudication of the claim for an increased rating for PTSD and the assignment of disability ratings for his newly service connected bilateral hearing loss and tinnitus will impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

1.  Obtain a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination, from the SSA.  All requests and any negative responses received must be associated with the claim file.

2.  Schedule the Veteran for examination by an appropriate medical professional to determine the nature and etiology of any current skin disability.  All indicated tests and studies must be performed.  As to any skin disability identified, including dermatitis, the examiner is to provide an opinion as to whether it is at least as likely as not that the skin disability had its onset during, or is otherwise related to, service, including Agent Orange exposure.  The examiner must accept as fact that the Veteran was exposed to Agent Orange in Vietnam.  

3.  Schedule the Veteran for examination by an appropriate medical professional to determine the current severity of his service connected PTSD.  All indicated tests and studies must be performed and a global assessment of functioning (GAF) score assigned.  

4.  Schedule the Veteran for a VA medical examination to determine his employability.  The examiner is to provide an opinion as to whether it is at least as likely as not that  the Veteran's service-connected PTSD, hearing loss, and tinnitus disabilities (and skin disability if it is so found to be related to service during the above noted examination), by themselves, rendered him unable to secure or follow a substantially gainful occupation prior to January 31, 2012.   

The examiner is advised that advancing age and any impairment caused by conditions that are not service connected must be disregarded when determining whether a Veteran currently is unemployable.   

A detailed rationale for all medical opinions must be provided by each examiner. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by each examiner in conjunction with the examination.  If the examiners do not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If any of the examiners feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims must then be readjudicated, including all evidence contained in the Veteran's Virtual VA claim file.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


